IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                 Fifth Circuit

                                                               FILED
                                                               July 22, 2008
                               No. 07-50655
                             Summary Calendar             Charles R. Fulbruge III
                                                                  Clerk

UNITED STATES OF AMERICA

                                         Plaintiff-Appellee

v.

GARY ALAN HERNANDEZ, JR.

                                         Defendant-Appellant


                Appeal from the United States District Court
                     for the Western District of Texas
                       USDC No. 3:06-CR-1505-ALL


Before JOLLY, DENNIS, and PRADO, Circuit Judges.
PER CURIAM:*
     The attorney appointed to represent Gary Alan Hernandez, Jr., has moved
for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967).    Hernandez has filed a response.        Our
independent review of the record, counsel’s brief, and Hernandez’s response
discloses no nonfrivolous issue for appeal. Accordingly, counsel’s motion for
leave to withdraw is GRANTED, counsel is excused from further responsibilities



     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                               No. 07-50655

herein, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2. Hernandez’s
request in his response for appointment of substitute counsel is DENIED.




                                     2